Citation Nr: 1027122	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  03-10 386	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder 
other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service in the United States Army from 
June 1968 to January 1970, including thirteen months in Vietnam.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the appellant's claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).

This case was most recently remanded for additional development 
in October 2009.  The RO has now returned the case to the Board 
for appellate review.

The Board notes that the appellant's VA medical treatment records 
include diagnoses of cocaine and alcohol dependence, depression 
and dysthymia.  In addition, the VA examinations of record 
yielded diagnoses of dysthymic disorder with history of substance 
abuse, cocaine dependence and rule out substance-induced mood 
disorder with mixed features, chronic.  The United States Court 
of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam), a case in which various 
psychiatric diagnoses had been rendered, pointed out that 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), cuts both ways and 
a lay claimant cannot be held to a hypothesized diagnosis - one 
he is incompetent to render when determining what his actual 
claim may be.  The Court found that VA should have considered 
alternative current conditions within the scope of the filed 
claim, and that diagnoses which arise from the same symptoms for 
which the claimant was seeking benefits do not relate to entirely 
separate claims not yet filed.  Rather, those diagnoses should 
have been considered to determine the nature of the claimant's 
current condition relative to the claim he did submit.  Thus, 
this appellant's claim should not be strictly limited to PTSD and 
other relevant psychiatric diagnoses should be considered on 
remand.  Thus the issues on appeal are as listed on the title 
page.

The issue of entitlement to service connection for a psychiatric 
disorder other than posttraumatic stress disorder (PTSD) is 
addressed in the REMAND portion of the decision below and that 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The appellant does not have a diagnosis of PTSD attributable to 
his in-service experiences.


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In February 2001, the RO sent the appellant letter informing him 
of what was involved in the compensation claims process, the need 
for a description of his stressors and the need for treatment 
records.  However, he was not informed of the types of evidence 
needed to substantiate his service connection claim or its duty 
to assist him in substantiating his service connection claim 
under the VCAA.  Subsequently, the RO sent the appellant a 
letter, in January 2004, that informed him that VA would assist 
him in obtaining evidence necessary to support his claim, such as 
medical records, records from other Federal agencies, etc.  He 
was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  Additional letters sent in November 
2003, and August 2007, provided this information to the 
appellant.

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the January 2001 rating decision, the April 2003 SOC, 
and the SSOCs issued in August 2004, December 2005, August 2009, 
and April 2010, explained the basis for the RO's actions, and 
provided him with opportunities to submit more evidence.  It 
appears that all obtainable evidence identified by the appellant 
relative to his PTSD service connection claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of the 
PTSD service connection claim, and to respond to VA notices.

In addition, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, an August 
2006 letter contained the information required by Dingess. 

The United States Supreme Court has held that an error in VCAA 
notice should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  The Board finds, based the factors discussed 
above, that no prejudicial or harmful error in VCAA notice has 
been demonstrated in this case, and neither the appellant nor his 
representative has identified any.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's 
service treatment records (STRs) have been associated with the 
claims file.  In addition, the report of a February 2003 
Disability Determination Services evaluation for Social Security 
Administration (SSA) purposes had been associated with the claims 
file.  (A January 2010 response from SSA indicated that no 
additional records were available for the appellant.)  VA medical 
treatment records, dated between 2001 and 2005, have also been 
associated with the claims file.  The appellant was afforded VA 
PTSD examinations in September 2001, and May 2009 (with March 
2010 addendum).  A medical opinion is adequate when it is based 
upon consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed disability 
will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The PTSD examinations were conducted by medical 
professionals and the examinations demonstrated objective 
evaluations.  The examining mental health care providers were 
able to assess and record the condition of the appellant's mental 
health.  

The Board finds that the VA examination reports were sufficiently 
detailed with clinical findings.  In addition, it is not shown 
that May 2009 examination was in any way incorrectly prepared or 
that the VA examiner failed to address the clinical significance 
of the appellant's claimed psychiatric symptoms.  Further, the VA 
examination reports addressed the applicable criteria of 
38 C.F.R. § 3.304.  As a result, the Board finds that additional 
development by way of another examination would be redundant and 
unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and 
Green v. Derwinski, supra.  Therefore, the Board concludes that 
the appellant was afforded an adequate examination.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  He did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  He had previously been 
given more than one year in which to submit evidence after the RO 
gave him notification of his rights under the pertinent statute 
and regulations.

The appellant was provided with notice as to the medical evidence 
needed to service connect PTSD, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The resolution of this issue must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical records 
and all pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury, and a current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board 
notes that the diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 
1994) (DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event and 
a response involving intense fear, helplessness, or horror.  A 
stressor involves exposure to a traumatic event in which the 
person experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or others 
and the person's response involved intense fear, helplessness, or 
horror.  See Cohen v. Brown, supra.  The sufficiency of a 
stressor is a medical determination and is presumed by a medical 
diagnosis of PTSD.  Id.  The occurrence of a stressor is an 
adjudicatory determination.

The appellant contends that he has PTSD.  He also contends that 
this condition is related to his military service.  In his March 
2004 personal hearing at the RO, the appellant testified that he 
had worked on a crushing machine crushing rocks while he was 
stationed in Vietnam.  He said that his group never did get hit, 
although they could watch nearby places getting mortared and 
shelled.  The appellant stated that he would dream that he was 
getting drafted all over again and being sent back to Vietnam.  
He said that he would have this nightmare once every three to six 
months, although he had not had it lately.  The appellant further 
testified that missiles never came into his area.  He said that 
his SSA disability benefits had been cut off, that he did not see 
a psychiatrist or a psychologist and that he did not participate 
in group therapy.

In this case, the appellant served in Vietnam from December 11, 
1968 to January 10, 1970.  The evidence of record includes 
confirmed and verified stressors of the appellant's unit, 92nd 
Engineer Battalion (Construction) stationed at Long Binh, being 
subject to enemy mortar and hostile fire around the area of the 
Bien Hoa airbase on the following dates: February 23, 1969, March 
29, 1969, March 31, 1969, November 25, 1969, and December 12, 
1969.

The appellant underwent a VA PTSD examination in September 2001; 
the examiner reviewed the claims file.  The appellant stated that 
he had not been in active combat while in Vietnam and that he was 
involved in heavy equipment demolition.  He did not report seeing 
dead bodies and said that he was not physically injured while in 
Vietnam.  He further stated that he did not participate in any 
kind of killing.  The appellant also reported that he started to 
use cocaine in 1981, and that he likely used it to relieve 
depression.  He said that he was usually able to get along well 
with people; that his family was currently very supportive of 
him; that his main psychosocial stressor was his lack of an 
income source; that he usually slept poorly; that he was worried 
and depressed because he did not have a job; and that he had 
multiple financial problems.  The appellant denied suicidal 
thoughts, having a bad temper and avoiding crowds.  He said that 
he occasionally dreamed about Vietnam, but these dreams did not 
involve dead bodies or explosions.  On mental status examination, 
the appellant reported that he had been feeling depressed for the 
past nine or ten years because of his physical problems, his 
unemployment and his lack of income.  After reviewing the claims 
file and examining the appellant, the examiner rendered an Axis I 
diagnosis of dysthymic disorder with a history of substance 
abuse.  The appellant was noted to not exhibit typical 
symptomatology for PTSD.

Review of the appellant's VA treatment records at VA facilities 
near his home in Alabama, dated between 2001 and 2003, reveals 
that, in February 2003, the appellant reported a history of 
depression for several years.  The doctor reviewed the 
appellant's psychiatric history for past depressive episodes; 
there was no mention of PTSD.  

In September 2004, the appellant was admitted to a PTSD 
Residential Treatment Program at a VA facility in New York State; 
this admission was subsequent to VA residential substance abuse 
treatment.  The appellant complained of symptoms that included 
nightmares, sleep difficulties, chronic depression, social 
isolation, flashbacks, recurrent memories, irritability, chronic 
anxiety and hypervigilance.  He had never before participated in 
an inpatient or residential treatment for PTSD or any psychiatric 
hospitalization.  At the time of the appellant's discharge in 
December 2004, his Axis I diagnoses were PTSD, cocaine and 
alcohol dependence and dysthymia.

The appellant underwent a VA PTSD examination in May 2009; the 
examiner reviewed the claims file.  The appellant denied 
receiving any current mental health treatment.  He complained of 
symptoms that included recurrent intrusive recollections, 
recurrent distressing dreams, sleep difficulties, feeling of 
detachment, avoidance, hypervigilance, difficulty concentrating 
and exaggerated startle response.  The appellant stated that his 
stressors included a killing of a sergeant major by that man's 
own men that the appellant did not see.  He said that he did not 
see a lot of action over in Vietnam.  The examiner noted that the 
link between the appellant's stressors and his current condition 
appeared to be relatively weak.  The appellant was afforded 
psychological testing associated with PTSD.  Validity testing 
revealed over-endorsement of symptoms and strongly suggested that 
the appellant's responses involved the conscious and intentional 
over-endorsement of symptoms.  The examiner rendered an Axis I 
diagnosis of cocaine dependence and rule out substance-induced 
mood disorder with mixed features, chronic.  The examiner 
submitted an addendum dated in March 2010.  After reviewing the 
claims file and the information about the appellant's confirmed 
Vietnam stressors, the examiner opined that the appellant's did 
not have PTSD that was caused by or the result of his in-service 
stressors.  The examiner further stated that there was no 
diagnosis of PTSD because the results of the objective testing of 
the appellant did not conform to the required DSM-IV guidelines 
for a diagnosis of PTSD in the context of an external incentive.

As with any other disability claimed to be related to service, it 
is well-settled that the law limits entitlement for service-
related diseases and injuries to cases where the underlying in-
service incident has resulted in a disability - the first prong 
of a successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim presented.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In this matter, the appellant 
is not shown by the preponderance of the competent medical 
evidence, both during and post-service, to have PTSD.  Review of 
the appellant's service medical records does not reveal any 
complaints of psychiatric problems.  The appellant was not 
treated for, or diagnosed with any psychiatric problem while he 
was in service.  The report of the appellant's January 1970 
separation examination indicates that he was psychiatrically 
normal, although the appellant did report having a drug or 
narcotic habit on his associated report of medical history.  The 
post-service medical evidence of record establishes that the 
appellant has had a substance abuse problem since at least the 
1980s and that he has reported depression relating to his 
physical problems and economic status since the 1990s.  

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau; Buchanan; both supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, psychiatric pathology requires specialized training for 
a determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  Therefore, the 
Board cannot give decisive probative weight to the opinions of 
the Veteran or his representative about the existence of his 
claimed PTSD, because they are not qualified to offer such 
opinions.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, supra.  Furthermore, Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the totality of the evidence of record, including the 
service treatment records, VA treatment records and the reports 
of the VA PTSD examinations, the Board finds that the 
preponderance of the evidence is against the appellant's PTSD 
claim.  The Board concludes that the weight of the "negative" 
evidence, principally in the form of the VA medical evidence 
showing complaints of depression prior to 2004, and the two VA 
PTSD examinations that did not yield a PTSD diagnosis exceeds 
that of the "positive" evidence of record, which basically 
amounts to the appellant's contentions and the December 2004 VA 
diagnosis of PTSD.  However, as reflected in the VA residential 
treatment records, the diagnosis of PTSD was based on two 
stressors.  The first stressor was the death of a sergeant major, 
which by his own admission, the appellant did not witness and 
only heard about secondhand.  The second stressor was an 
explosion at Xom Tam in January 1969; the Center for Unit Records 
Research (CURR) was unable to confirm this claimed stressor.  
Because the 2004 VA diagnosis of PTSD was predicated on stressors 
that have not been verified, this diagnosis of PTSD is of limited 
probative value.  On the other hand, the May 2009 VA PTSD 
examination (with March 2010 addendum) took into consideration 
both the confirmed stressors and the results of extensive 
objective psychological testing.  The objective testing results 
provide a strong rationale for the examiner's conclusion that a 
diagnosis of PTSD was not warranted and carry probative weight.

In weighing this evidence, it is the Board's fundamental 
responsibility to evaluate the probative value of all medical and 
lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  On the one hand, 
there are the statements of the appellant to the effect that he 
exhibits symptoms of PTSD and that he has PTSD and there is a VA 
diagnosis of PTSD based on unconfirmed stressors.  On the other 
hand, the psychologist who examined the appellant in May 2009 
considered whether a diagnosis of PTSD was appropriate and 
concluded that it was not after conducting extensive objective 
psychological testing and taking into account the appellant's 
confirmed stressors.  Thus, no diagnosis of PTSD has been 
established.

The Board accordingly finds that the only competent medical 
evidence of record shows that appellant does not have PTSD.  The 
Board is cognizant of the statements of the appellant and his 
representative to the effect that he experiences PTSD that is due 
to in-service occurrences.  However, the evidence does not 
indicate that either one possesses medical expertise.  They are 
not competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995).  To the extent that their statements 
represent evidence of continuity of symptomatology, without more 
these statements are not competent evidence of a diagnosis of a 
psychiatric disorder, nor do they establish a nexus between an 
acquired psychiatric condition and the appellant's military 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology over 
a period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony is 
not competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  The evidence does not support a finding of PTSD to a 
compensable degree within the first post-service year, and no 
medical nexus evidence based on confirmed stressors supports a 
finding of service connection for PTSD.  As there is no current 
diagnosis for PTSD based on the appellant's confirmed stressors, 
service connection for PTSD is not warranted.  

The Board concludes that the evidence presented for and against 
the claim for service connection for PTSD is not in approximate 
balance such that a grant of the requested benefit is required by 
38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

As previously noted, the appellant has been given diagnoses of 
depression, dysthymic disorder, dysthymic disorder with history 
of substance abuse, cocaine dependence and rule out substance-
induced mood disorder with mixed features, chronic.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), the Court found 
that VA should have considered alternative current conditions 
within the scope of the filed claim, and that diagnoses which 
arise from the same symptoms for which the claimant was seeking 
benefits do not relate to entirely separate claims not yet filed.  
In this case, the appellant's psychiatric diagnoses other than 
PTSD should have been considered to determine whether the 
claimant's current condition other than PTSD is related to 
service.  Thus, this appellant's claim should not have strictly 
limited to PTSD (denied above) and other relevant psychiatric 
diagnoses should be considered on remand.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual case.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has 
stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the 
Board is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Therefore, to ensure full compliance with due process 
requirements and the development of all potentially relevant 
evidence as to all issues on appeal, this case is REMANDED to the 
AMC/RO for the following:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159, and 
any other applicable legal precedent has been 
completed.

2.  Contact the appellant to obtain the names 
and addresses of all VA, private, or other 
government psychiatric care providers and 
treatment centers where he has been treated 
for a psychiatric condition other than PTSD 
since service which have not been previously 
submitted or identified.  After securing the 
necessary release(s), obtain those records 
that have not been previously secured.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

4.  After completing any additional 
notification and/or development action deemed 
warranted by the record, schedule the 
appellant for a VA psychiatric evaluation to 
determine the nature, onset date and etiology 
of any current psychiatric or psychological 
pathology other than PTSD, and whether any 
such pathology is linked to the appellant's 
active service.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  An opinion 
in response to the questions below 
should be obtained even if the appellant 
does not report for the examination.

The examiner, after examination of the 
Veteran and review of his entire medical 
history, to include in-service and post-
service medical reports, should provide an 
opinion as to the diagnosis and etiology of 
any psychiatric disorder other than PTSD 
found.  The examiner should also reconcile 
all psychiatric diagnoses documented in the 
appellant's records and provide a current 
psychiatric diagnosis. 
 
In particular, the psychiatrist should offer 
an opinion, with degree of medical 
probability expressed, as to whether it is at 
least as likely as not that the appellant's 
current psychiatric disorder(s) other than 
PTSD had its onset in service or is 
otherwise related to service.  


In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.  In this regard, 
if the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's psychiatric 
diagnoses.  See Jones v. Shinseki, No. 07-
3060 (U. S. Vet. App. March 25, 2010).

5.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
again review the record, including any newly 
acquired evidence, and re-adjudicate the 
remaining issue on appeal.  If the scheduling 
of any kind of medical examination, or the 
obtaining of a medical opinion from any type 
of specialist, is necessary to adjudicate the 
service connection issue, especially in light 
of any newly received information, that 
development should be accomplished.  The 
AMC/RO should ensure that all theories of 
service connection are considered.

6.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


